DETAILED ACTION

Amendment
	Acknowledgment is made of Amendment filed August 26, 2021.  Claim 5 is canceled.  Claims 1 and 6-7 are amended.  Claims 1-4 and 6-10 are pending.

Drawings
Replacement drawings were received on August 26, 2021.  These drawings are accepted.  


Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a combined effect wheel device comprising: an effect wheel; a first driving unit configured to drive the effect wheel to rotate; a second driving unit configured to drive the effect wheel to shift; a bracket; and a moving plate, wherein the moving plate is slidably disposed on a sliding rail of the bracket, and the effect wheel is pivotally connected to the moving plate, and wherein the effect wheel includes a multiple of light transmission rings, each of the multiple of light transmission rings being surrounding a center of the effect wheel, each of the multiple of the light transmission rings has an effect zone configured to generate a light effect, and at least two light transmission rings are provided with a light through hole that allows a light beam to pass though freely.  The best prior art of record, Lin, discloses the claimed invention but fails to teach or suggest a moving plate slidably disposed on a sliding rail of the bracket, the effect wheel pivotably connected to the moving plate.  Nor does Examiner find sufficient reason or motivation to pivotably connect the effect wheel to a moving plate and slidably dispose the moving plate on a sliding rail of a bracket.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-4 and 6-10 are allowable in that they are dependent on, and further limit claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875